Citation Nr: 1144558	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO. 05-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The medical evidence is unclear as to whether the Veteran presently has or ever had a diagnosis of hepatitis C since submission of the claim in March 2004. If he had such a diagnosis, the evidence is also unclear as to whether the disorder was incurred in or as a result of active service. For both of these reasons, the Board is unable to conduct appellate review of this matter and the claim must be remanded. 

Multiple post service treatment records show diagnoses and treatment for hepatitis C. However, the Veteran underwent a VA examination in February 2005. After a review of the records, the examiner concluded that the Veteran did not have a current diagnosis of hepatitis C. 

As was noted in the March 2005 Statement of the Case (SOC), a confirmed diagnosis of hepatitis C requires both a positive EIA (enzyme immunoassay) or ELISA (enzyme-linked immunosorbent assay) and a positive RIBA (recombinant immunoblot assay); or a positive test for HCV RNA (hepatitis C viral ribonucleic acid). From the text of the February 2005 VA examination, it is unclear whether such testing was then conducted as to the question of a present diagnosis. If such testing was accomplished and is reported in some other acronym on a laboratory report, the Board is unable to glean such findings, and cannot ascertain such findings without competent medical interpretation. Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Additionally, although a current diagnosis was not shown at that examination, November 2004 treatment records indicate that the Veteran was being treated for hepatitis C. However, if such required testing was conducted and did confirm the then-present or past diagnosis, service connection may be granted because the diagnosis was present at a time during the pendency of the claim. 

The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication. McLain v. Nicholson, 21 Vet. App. 319 (2007). Therefore, clarification is necessary to determine if the Veteran had a diagnosis of hepatitis C at any point during the pendency of the appeal, i.e. since March 23, 2004. 

Additionally, in a letter dated in March 2004, the RO advised the Veteran of what information was necessary to establish entitlement to service connection for hepatitis C. The letter noted that a Hepatitis C Questionnaire was attached, although no attachment appears in the claims file. In the Veteran's October 2004 Notice of Disagreement, he stated that he had never received the questionnaire. 

Assuming that the Veteran presently has or had a diagnosis of hepatitis C since the submission of the claim, the evidence is also unclear as to whether he had an in-service event that caused the disorder. Pond v. West, 12 Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169 (1998) ((holding that in order to establish service connection, there must be (1) evidence of an injury in military service or a disease that began in or was made worse during military service or one which would qualify for presumptive service connection; (2) competent evidence of a current physical or mental disability; and, (3) competent evidence of a relationship between the veteran's current disability and the in-service event)). 



The Veteran has alleged that while on active duty, he received immunizations from air gun; and that he was in several altercations with other service members when he sustained lacerations. Although he has alleged several such instances, his service treatment records indicate that in October 1972, he was hit in the mouth and received a laceration to his upper lip. There are no other instances in his service treatment records indicating his alleged assaults. 

The Veteran has also denied having blood transfusions, sexual partners with hepatitis, intravenous drug abuse or tattoos.

The Veteran submitted literature concerning the risk of developing hepatitis C from airgun inoculations. For purposes of guidance on the matter of airgun immunizations, VA's Compensation and Pension Service has issued VBA Fast Letter 04-13, which provides "despite the lack of any scientific evidence to document transmission of the HCV virus with airgun injectors, it is biologically plausible."

In addition to the question of whether the Veteran presently has, or had a diagnosis of hepatitis C since submission of the claim in March 2004, this matter will be remanded for a VA examination to obtain a medical opinion on the question of causality of the disorder. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran with a copy of the Hepatitis C Questionnaire, as specified in the March 2004 letter. 

2. The RO/AMC shall also contact the Veteran and ascertain if he has received any non-VA, or other medical treatment for hepatitis C that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO must then obtain these records and associate them with the claims folder.

3. The RO/AMC must arrange for a review of the claims file by the VA examiner who issued the February 2005 opinion. The Veteran's claims file must be made available to the reviewer. If the examiner is no longer employed by VA, or is otherwise unavailable, the RO/AMC must cause review of the claims folder by an appropriate examiner. The RO/AMC must ensure the following are accomplished:

a. From a review of the entirety of the claims folder, the examiner must ascertain if SINCE MARCH 2004 AND IN PARTICULAR AS PART OF THE FEBRUARY 2005 VA EXAMINATION OR THEREAFTER, the Veteran underwent EIA, ELISA, RIBA and HCV RNA testing. If such testing was conducted, the examiner must report all findings. If such testing was not conducted, it must be undertaken and its findings made a matter of record. 

	b. The examiner must express an opinion as to 	whether the Veteran had a diagnosis of hepatitis 	C at any point since March 23, 2004 through the 	present. 

c. If the Veteran does have a diagnosis during this time period, the examiner shall opine on whether the Veteran's hepatitis C is causally related to the Veteran's exposure to the air gun inoculations in service or physical altercations between the Veteran and fellow servicemen. The rationale for all opinions expressed must be provided.

d. If the examiner reports that he or she cannot form an opinion without resorting to speculation, he or she must discuss the VBA Fast Letter 04-13 regarding the biological plausibility of contracting hepatitis C as a result of an air gun injection and explain why this literature does or does not support the Veteran's claim.

e. If the examiner determines that an additional examination is required in order to provide a reasoned opinion, an examination of the Veteran must be conducted, to include any appropriate tests, and a copy of the examination report must be associated with the claims file. If such an examination is conducted, the claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.

4. After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the reviewer's report and examination report, if any. If any report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action.

5. Thereafter, the RO/AMC must re- adjudicate the Veteran's claim for service connection for hepatitis C in light of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. 

This includes but is not limited to the basis for the requirement that a valid diagnosis of Hepatitis C is comprised of a positive EIA (enzyme immunoassay) or ELISA (enzyme-linked immunosorbent assay) and a positive RIBA (recombinant immunoblot assay); or a positive test for HCV RNA (hepatitis C viral ribonucleic acid and the medical, legal or regulatory basis of this requirement (for example, is such testing required by regulation, statute, case precedent, practices in the medical community and if so on what authority, etc..) 

An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

